J-S01001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: P.T.M. AND K.L.M., MINORS               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                                               :
                                               :
APPEAL OF: J.H. AND C.N.M.,                    :
FATHER AND MOTHER                              :
                                               :      No. 1539 MDA 2017

              Appeal from the Decree Entered September 5, 2017
              in the Court of Common Pleas of Lancaster County,
                      Orphans’ Court at No(s): 0287-2017


BEFORE: GANTMAN, P.J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                             FILED MARCH 21, 2018

       J.H. (“Father”) and C.N.M. (“Mother”) appeal from the Decree entered

on September 5, 2017, granting the Petition filed by the Lancaster County

Children and Youth Social Service Agency (“Agency”) to terminate their

parental rights to their minor, female child, K.L.M. (“K”) (born in April of

2015). Mother additionally challenges the termination of her parental rights

her minor, male child, P.T.M. (“P”) (born in June of 2009).1       After careful

review, we vacate and remand for additional proceedings in the trial court.




____________________________________________


1 P’s father is R.F.M., whose paternal rights to P were voluntarily terminated
by a Decree entered on June 5, 2017. Trial Court Opinion, 11/2/17, at 1 n.1.
R.F.M. has not filed an appeal from the termination of his parental rights, nor
is he a party to the instant appeal.
J-S01001-18


       In its Opinion, the trial court summarized the factual and procedural

history underlying the instant appeal, which we adopt as though fully restated

herein. See Trial Court Opinion, 11/2/17, at 1-14.

       On September 5, 2017, the trial court entered its Decree terminating

the parental rights of Mother to P, and of Mother and Father to K. On October

3, 2017, both parents filed a joint, single Notice of appeal from the Decree,

along with a Concise Statement of errors complained of on appeal, pursuant

to Pa.R.A.P. 1925(a)(2)(i) and (b).2

       Father and Mother argue that the Agency did not establish, by clear and

convincing evidence, the grounds for termination pursuant to 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), and/or (8). Brief for Appellants at 15-57. Father and

Mother further contend that, even if the Agency established by clear and

convincing evidence grounds for termination pursuant to 23 Pa.C.S.A.


____________________________________________


2 On April 16, 2013, the Note to Pa.R.A.P. 341 was amended to state that,
where one or more orders resolves issues arising on more than one docket or
relating to more than one judgment, an appellant must file separate notices
of appeal from each order or judgment. See Pa.R.A.P. 341, Note. In General
Electric Credit Corp. v. Aetna Casualty and Surety Co., 263 A.2d 448,
452 (Pa. 1970), the Pennsylvania Supreme Court stated that “taking one
appeal from several judgments is not acceptable practice and is discouraged.”
In Commonwealth v. C.M.K., 932 A.2d 111, 113 (Pa. Super. 2007), this
Court quashed a joint notice of appeal filed by co-defendants from separate
judgments of sentence, citing General Electric, supra and Pa.R.A.P. 512,
Note. Father and Mother should have filed a separate notice of appeal from
the termination Decrees as to each child, and had the appeals entered on
separate dockets. If they had done so, the appeals would have been
consolidated for the convenience of the panel and the parties, in any event.
See Pa.R.A.P. 513. We, therefore, do not find the appeals defective, and will
address them.

                                           -2-
J-S01001-18


§ 2511(a), the Agency did not establish, by clear and convincing evidence,

the 23 Pa.C.S.A. § 2511(b) requirement, i.e., that the developmental, physical

and emotional needs and welfare of the children would not be harmed by

termination of parental rights. Brief for Appellants at 52. Father and Mother

assert that the case should be remanded for a proper subsection (b) analysis.

      In reviewing an appeal from the termination of parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
A.3d 1179, 1190 (Pa. 2010). If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. Id.; R.I.S., 36 A.3d [567,]
      572 [(Pa. 2011) (plurality opinion)]. As has been often stated, an
      abuse of discretion does not result merely because the reviewing
      court might have reached a different conclusion. Id.; see also
      Samuel Bassett v. Kia Motors America, Inc., 613 Pa. 371, 34
A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 575 Pa. 647, 838
A.2d 630, 634 (Pa. 2003). Instead, a decision may be reversed
      for an abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these cases.
      We observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
      Therefore, even where the facts could support an opposite result,
      as is often the case in dependency and termination cases, an
      appellate court must resist the urge to second guess the trial court
      and impose its own credibility determinations and judgment;
      instead we must defer to the trial judges so long as the factual

                                      -3-
J-S01001-18


      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion. In re Adoption of Atencio, 539 Pa. 161, 650 A.2d
1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove, by clear and convincing

evidence, that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). “The

standard of clear and convincing evidence is defined as testimony that is so

“clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Section 2511

provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

          (1) The parent by conduct continuing for a period of at
          least six months immediately preceding the filing of the
          petition either has evidenced a settled purpose of
          relinquishing parental claim to a child or has refused or
          failed to perform parental duties.

          (2) The repeated and continued incapacity, abuse, neglect
          or refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary
          for his physical or mental well-being and the conditions and

                                       -4-
J-S01001-18


         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                    ***

         (5) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue
         to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time, the services
         or assistance reasonably available to the parent are not
         likely to remedy the conditions which led to the removal or
         placement of the child within a reasonable period of time
         and termination of the parental rights would best serve the
         needs and welfare of the child.

                                    ***

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.


                                    ***

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to the
         giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.


                                     -5-
J-S01001-18


      With respect to subsection 2511(a)(1), our Supreme Court has held as

follows:

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1988).

      Further, this Court has directed that

      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re B.,N.M., 856 A.2d 847, 854-55 (Pa. Super. 2004) (citations omitted).

      To satisfy the requirements of subsection 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following elements:

(1) repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental well-

being; and (3) the causes of the incapacity, abuse, neglect or refusal cannot

or will not be remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272

(Pa. Super. 2003).    The grounds for termination of parental rights under

subsection 2511(a)(2), due to parental incapacity that cannot be remedied,

are not limited to affirmative misconduct; to the contrary, those grounds may

                                      -6-
J-S01001-18


include acts of refusal as well as incapacity to perform parental duties. In re

A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

      When we review the trial court’s analysis of subsection 2511(a)(5), we

consider the following:

      Under [subsection] 2511(a)(5), we, thus, review the record to
      determine whether [a child has] been removed from [the parent]
      for six months and whether [the parent] can remedy the
      conditions leading to the removal of [the child]. See[] In the
      Interest of Lilley, 719 A.2d 327, 334 (Pa. Super. 1998) (the
      child has been removed from the parents by the court and the
      conditions which led to placement of the child continue to exist
      and have not been remedied within a reasonable time and
      termination of parental rights would best serve the needs and
      welfare of the child). We also note that in considering the
      importance of stability to a child’s welfare, the reasons why the
      child has been with the third party for so long must be taken into
      account. In Re: Adoption of Steven S., 417 Pa. Super. 247,
      612 A.2d 465, 471 (1992), appeal denied, 533 Pa. 661, 625 A.2d
1194 (1993).

In re Adoption of T.B.B., 835 A.2d 387, 395 (Pa. Super. 2003).

      Further, to terminate parental rights pursuant to 23 Pa.C.S.A.

§ 2511(a)(8), it must be demonstrated that “(1) [t]he child has been removed

from parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to exist;

and (3) termination of parental rights would best serve the needs and welfare

of the child.” In re Adoption of M.E.P., 825 A.2d at 1275-76. “Section

2511(a)(8) sets a 12-month time frame for a parent to remedy the conditions

that led to the children’s removal by the court.” In re A.R., 837 A.2d 560,

564 (Pa. Super. 2003). Once the 12-month period has been established, the


                                     -7-
J-S01001-18


trial court must next determine whether the conditions necessitating

placement persist, despite the reasonable good faith efforts Agency supplied

over a realistic period of time.     Id.    Terminating parental rights under

subsection (a)(8) does not require the trial court to evaluate a parent’s current

“willingness or ability to remedy the conditions that initially caused

placement.” T.B.B., 835 A.2d at 396 (citation omitted).

      In its Opinion, the trial court provided a comprehensive summary and

analysis of the evidence supporting termination pursuant to subsections

(a)(1), (2), (5), and (8). See Trial Court Opinion, 11/2/17, at 2-14, 15-19.

Our review discloses that the trial court’s decision to terminate the parental

rights of Father and Mother under subsections (a)(1), (2), (5), and (8), is

supported by competent, clear and convincing evidence in the record, and we

discern no abuse of discretion in this regard. We therefore adopt the trial

court’s Opinion as to termination of Father’s and Mother’s parental rights

pursuant to subsections (a)(1), (2), (5) and (8). See Trial Court Opinion,

11/2/17, at 15-19.

      Next, we address Father’s and Mother’s claim that the trial court abused

its discretion in terminating their parental rights to their children pursuant to

section 2511(b). See Brief for Appellants at 50-55. Father and Mother assert

that the trial court improperly failed to conduct a separate analysis pursuant

to subsection (b), requiring remand to the trial court for a full analysis

pursuant to that subsection. See id. at 55.


                                      -8-
J-S01001-18


        The focus in terminating parental rights under subsection 2511(a) is on

the parent, but it is on the child pursuant to subsection 2511(b). See In re

Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc). In

reviewing the evidence in support of termination under section 2511(b), our

Supreme Court has stated the following:

               [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child.” 23 Pa.C.S.[A.] § 2511(b). The emotional needs and
        welfare of the child have been properly interpreted to include
        “[i]ntangibles such as love, comfort, security, and stability.” In
        In re E.M., [620 A.2d 481, 485 (Pa. 1993)], this Court held that
        the determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond. In
        re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances … where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d
753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this analysis:

                                        -9-
J-S01001-18


      A child’s feelings toward a parent are relevant to the section
      2511(b) analysis. Nonetheless, concluding a child has a beneficial
      bond with a parent simply because the child harbors affection for
      the parent is not only dangerous, it is logically unsound. If a
      child’s feelings were the dispositive factor in the bonding analysis,
      the analysis would be reduced to an exercise in semantics as it is
      the rare child who, after being subject to neglect and abuse, is
      able to sift through the emotional wreckage and completely
      disavow a parent …. Nor are we of the opinion that the biological
      connection between [the parent] and the children is sufficient in
      of itself, or when considered in connection with a child’s feeling
      toward a parent, to establish a de facto beneficial bond exists.
      The psychological aspect of parenthood is more important in terms
      of the development of the child and [his or her] mental and
      emotional health than the coincidence of biological or natural
      parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted).      “[A] parent’s basic constitutional right to the

custody and rearing of … her child is converted, upon the failure to fulfill … her

parental duties, to the child’s right to have proper parenting and fulfillment of

[the child’s] potential in a permanent, healthy, safe environment.”           In re

B.,N.M., 856 A.2d at 856 (internal citations omitted).

      With regard to section 2511(b), the trial court stated the following:

             When the Agency has met its burden under [s]ection
      2511(a), the [c]ourt must also look to the requirements of
      [s]ection 2511(b) before terminating any parental rights. “The
      court in terminating the rights of a parent shall give primary
      consideration to the developmental, physical and emotional needs
      and welfare of the child. The rights of a parent shall not be
      terminated solely on the basis of environmental factors such as
      inadequate housing, furnishings, income, clothing and medical
      care if found to be beyond the control of the parent. With respect
      to any petition filed pursuant to subsection (a)(1), (6) or (8), the
      court shall not consider any efforts by the parent to remedy the
      conditions described therein which are first initiated subsequent


                                     - 10 -
J-S01001-18


      to the giving of notice of the filing of the petition.”[FN] 23 Pa.C.S.A.
      § 2511(b). Section 2511(b) centers judicial inquiry upon the
      welfare of the child rather than the fault of the parent. In re A.R.,
      837 A.2d [at 565]. “Considering what situation would best serve
      the child’s needs and welfare, the court must examine the status
      of the bond between the natural parent and the child to consider
      whether terminating the parent’s rights would destroy an existing,
      necessary and beneficial relationship.” [T.B.B., 835 A.2d at 396].

            On appeal, the parents assert that the [c]ourt’s Order is not
      supported by evidence, and not in the best interests of the
      children. A review of the record, however, indicates otherwise.
      ___________________________________________________

      [FN]The parents’ Concise Statement asserts that this final sentence
      of section 2511(b) violates their due process and equal protection
      rights because the Agency can still use the setbacks and failures,
      occurring after the Petition is filed, against the parents. The
      [c]ourt notes that, in this matter, both the progress and setbacks
      or failures of these parents occurred before the February 2017
      Petition was filed; that the setbacks or failures continued
      afterwards did not alter the [c]ourt’s decision.

Trial Court Opinion, 11/2/17, at 15-16 (footnote in original).

      Although the trial court stated that the termination of Father’s and

Mother’s parental rights was in the best interests of the children, it failed to

discuss subsection (b) with regard to the evidence of record. Rather, the trial

court focused its analysis of the evidence strictly on subsection (a).           A

consideration of both subsections (a) and (b) is necessary for the involuntary

termination of parental rights. Therefore, we are constrained to vacate the

Decree, and remand the matter to the trial court for a full section 2511(b)

analysis. See T.S.M., supra; In re K.Z.S., supra.

      On remand, the trial court has the discretion to take additional

testimony and receive more evidence to complete the section 2511(b) best

                                      - 11 -
J-S01001-18


interests analysis.     Accordingly, although we discern no abuse of the trial

court’s discretion with regard to 23 Pa.C.S.A. § 2511(a), we vacate the Decree

and remand the case for the trial court’s consideration and analysis under 23

Pa.C.S.A. § 2511(b).          The trial court shall hold further evidentiary

proceedings, if necessary, and then enter a new decree.3

       Decree vacated.         Case remanded with instructions.    Jurisdiction

relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/21/2018




____________________________________________


3  Because of our disposition, we do not reach the parents’ argument
concerning whether the second portion of section (b) is unconstititutional as
violative of the guarantee to due process, and the trial court’s reasoning for
rejecting that argument. See Trial Court Opinion, 11/2/17, at 15 n.5, supra.

                                          - 12 -
                                                                                     Circulated 02/28/2018 05:06 PM




 IN THE   cousr OF COMMON PLEAS OF LANCASTER COUNTY PENNSYLVANIA
                                 ORPHANS' COURT DIVISION

IN RE: IN THiE INTEREST OF                               Docket No: 287 OF 2017

               \P.T.M.                                   SUPERIOR CT NO: 1539 MDA 2017



IN RE: IN THIE INTEREST OF                               Docket No: 288 OF 2017

               iK.L.M.                                   SUPERIOR CT NO: 1539 MDA 2017



BY GORBEY, J.

                                     OPINION SUR APPEAL

                                        Procedural History

       This matter came before this Court on the Petition filed on February 8, 2017 by
               i

the Lancaster County Children and Youth Social Service Agency ("Agency") to

terminate th�, parental rights C.N.M.("Mother") and J.H.,("Father") the birth parents of

K.L.M. ("K"), born April 14, 2015, and to terminate the parental rights of Mother to

P.T.M. ("P"), born June 13, 2009.1

       This family's contact with the Court in the dependency matter began with the

Agency's filing for custody of P and his older sister K.M. (Mother's oldest child, born

March 5, 2oqo), granted by the Court on November 10, 2014.2 The Agency filed for



        1P'sfather is R.F.M., and his paternal rights to P were voluntarily terminated by Decree on June 5,
2017; as such, �is rights are not at issue in the matter at hand.

        2Theseicases    are docketed to CP-36-DP-0280-2014 (P), and CP-36-DP-152-2014 (K). These
cases were incorporated into the instant Orphans' Court matter by Orders dated October 17, 2016, March
13, 2017 and May 1, 2017. For clarity's sake, we refer to either the QC-docket or the DP-docket, and the
date and title otlthe document cited.

                                                     1
              i
custody of K and that request was granted by the Court on April 28, 2015. The Agency
              i
then filed an February 8, 2017 Petition to terminate the parental rights of Mother and
              I
Father. Hea�jings were held on May 1, June 5 and September 5, 2017; Mother and

Father were present with counsel. On September 5, 2017, a Decree was issued to
                  I
                  I
terminate the\ parental rights of Mother to P and of both parents to K. On October 3,
                  I
2017, both parents appealed that Decree to the Pennsylvania Superior Court.
                      I
                      I                                                          Factual History
                      I
       Mother has four children, including the two at issue herein. The Agency became
                          I

                          I
involved in 2�12, with concerns for K.M.'s neglect, truancy and mental health; concerns
                              I


              �as
that Mother                                                   not following up with K.M.'s mental health needs resulted in a January
                                  I
9, 2013 Fam\ly Service Plan ("FSP") to address these concerns, as well as concerns
                                  1
with income and housing stability and parenting skills. DP-docket 1117/2014 Petition,
                                  I
QC-docket 5/112017 N. T. at 20. A report in August of 2013 raised concerns with
                                      I
                                      I

ongoing sexual abuse of K.M. by P's father, R.F.M.; he was subsequently indicated as
                                      !
                                      i
the perpetrator of sexual abuse and pied guilty to related charges in March of 2014.
                                          I
 DP-docket 1117/2014 Petition, QC-docket 5/1/2017 N. T. at 20, 21. Since 2013, there
                                          i
 have been o�going concerns with Mother neglecting K.M.'s mental health and abuse
                                              !
 recovery needs and P's needs for speech therapy, concerns with truancy for both K.M.
                                              I
 and P, and onqolnq unstable income and housing. DP-docket 1117/2014 Petition, OC-
                                                  i
                                                  I                                                •
 docket 5/1/2@17 N. T. at 20. The Court approved a child permanency plan (CPP) and
                                                      i

                                                      I
 Mother had reunification goals including work on mental health, parenting skills,
                                                      !I
 financial and I housing stability, demonstrating commitment to her children, and
                                                          !




                                                                                         2
understanding sexual victimization. DP-docket 1218/2014 Ex. 1, QC-docket 511/2017

N. T. at 21. P was placed in a resource home in December of 2014. DP-docket

11/15/2014 Order.

       K was born on April 14, 2015 and the Agency petitioned for custody of K, noting

that Mother's other children were in Agency care and that her progress on her CPP

goals was minimal; Mother had taken no steps towards her mental health goals, and

not attended any classes regarding sexual victimization, and was not employed. DP-

docket 3/31/2015 Petition, 4/16/2015 Petition, QC-docket 5/1/2017 N. T. at 21.

Additionally, Mother was not sure who K's father was, and as such, the Agency could

not identify any paternal kinship resources. DP-docket 4/16/2015 Petition. The Court

approved a CPP for Mother which matched the CPP already in place regarding P. DP-

docket 6/15/2015 Ex. 1, QC-docket 5/1/2017 N. T. at 21. K was placed with her brother

Pin a resource home in April of 2015. DP-docket 4/27/2015 Order.

       A permanency review hearing was held in September of 2015. DP-docket

817/2015 Petition. By this time, Father had been confirmed as the biological father of K.

DP-docket 817/2015 Petition, 9/3/2015 Order, QC-docket 5/1/2017 N. T. at 41. The

 Court approved a CPP and Father had reunification goals including cooperating with

 the Agency, work on mental health, parenting skills, financial and housing stability, and

 demonstrating commitment to K. DP-docket 9/212015 Ex. 1, 9/3/2015 Order, OC-

 docket 5/1/2017 N. T. at 41. Both parents' compliance was moderate and progress

 minimal. DP-docket 817/2015 Petition, 9/3/2015 Order. Regarding their mental health

 goals, Mother had received an evaluation and recommendations, but had not followed



                                              3
through yet, due to insurance issues, and Father had been referred and scheduled for

an evaluation. DP-docket 817/2015 Petition, QC-docket 5/1/2017 N. T. at 22.

Regarding parenting skills, Mother had not yet been referred for such classes from her

mental health provider. DP-docket 817/2015 Petition, QC-docket 5/1/2017 N. T. at 24.

Regarding financial stability, Mother was working part-time but was looking for other,

more consistent employment and Father continued to work at just-less-than-full-time

hours; both parents were reminded to submit pay stubs. DP-docket 817/2015 Petition.

Regarding housing, the parents were looking for suitable housing to accommodate both

Kand P. DP-docket 817/2015 Petition. Regarding their commitment to the children, the

parents were visiting regularly with both children, as they intended to parent the children

together.3 DP-docket 817/2015 Petition, DP-docket 5/1/2017 N. T. at 61-62. Regarding

her sexual victimization education goal, Mother was attending and participating. DP-

docket 817/2015 Petition.

        A permanency review hearing was held in February of 2016.                    DP-docket

 1/21/2016 Petition. Both parents' compliance was substantial and progress moderate;

 Mother's progress was a compelling reason for the Agency to not pursue termination of

 parental rights at that time. DP-docket 1/21/2016 Petitions, 2116/2016 Orders.

 Regarding their mental health goals, Mother was attending counseling regularly and

 making progress, and after some miscommunication about his provider selection,

 Father had been referred for counseling. DP-docket 1/21/2016 Petitions, QC-docket

         3The
                parents' Concise Statement alleges error by the Court in failing to evaluate Father's
 parenting separately from that of Mother; however, because the parents were steadfast in their
 commitment to parent together, including having another child and marrying during the pendency of this
 matter, their parenting abilities must be evaluated together because they both contribute to the family's
 welfare.

                                                      4
5/1/2017 N. T. at 22-23, 41. Regarding parenting skills, Mother completed a parenting

capacity evaluation and was referred to work with a Personalized Parent Trainer (PPT)

and Father had not yet been referred by his mental health provider. DP-docket

1/21/2016 Petitions, QC-docket 5/1/2017 N. T. at 23, 24. Mother had also been referred

to a pain management clinic. DP-docket 1/21/2016 Petitions, QC-docket 5/1/2017 N. T.

at 23. Regarding financial stability, Mother was working full-time but far from home and

was looking for employment closer to home, and Father had started new full-time

employment; both parents were reminded to submit pay stubs. DP-docket 1/21/2016

Petitions. Regarding housing, the parents had moved into a three-bedroom home with

room for the parents, K, P and K.M; both parents were reminded to submit utility

payment documentation. DP-docket 1/21/2016 Petitions. Regarding their commitment

to the children, the parents were visiting regularly with both children, as well as K.M., as

they intended to parent the children together, although Father's work schedule

sometimes required him to miss the group visits and to meet separately with his

daughter K. DP-docket 1/21/2016 Petitions. Regarding her sexual victimization

 education goal, Mother had successfully completed her goal. DP-docket 1/21/2016

 Petition. At this time, P had been in placement for 15 months and K for nine months.

 DP-docket 1/21/2016 Petitions.

       A permanency review hearing was held in July of 2016.       DP-docket 6/21/2016

 Petitions, 7/25/2016 Orders. Both parents' compliance and progress were moderate.

 DP-docket 6/21/2016 Petitions, 7/25/2016 Orders. Regarding their mental health goals,

 Mother was attending counseling regularly and making progress and Father had



                                              5
successfully completed counseling. DP-docket 6/21/2016 Petitions, QC-docket

5/1/2017 N. T. at 23, 42. Mother had not met with anyone at the pain management

clinic. DP-docket 6/2112016 Petitions, QC-docket 511/2017 N. T. at 23. Regarding

parenting skills, Mother and Father began work with the PPT, although the PPT had

trouble meeting with Father due to his work schedule. DP-docket 6/2112016 Petitions,

QC-docket 5/112017 N. T. at 23, 24, QC-docket 9/112017 at 17. The PPT expressed

concerns with Mother's ability to manage three children at the same time, as Mother

spent time talking with K.M. but was not ensuring the safety of K. DP-docket 6/2112016

Petitions, PPT Court Report 5/212016, QC-docket 5/1/2017 N. T. at 24, 33, QC-docket

9/112017 N. T. at 71. Mother struggled to interact with P, instead offering him her phone

for video games. QC-docket 5/1/2017 N. T. at 36, 70-71. Specifically, visits between

Mother and the three children indicated that Mother left Kin a safety seat alone on the

sofa, Mother was pushing Kin a swing with her back to the other children, Mother

showed flowers to K while P was walking towards traffic, and Mother took K.M. to the

bathroom while leaving the younger two children alone and out of sight in a pizza shop

 booth. DP-docket PPT Court Report 5/212016. The PPT did not recommend that the

Agency begin transition-home visits at that time. DP-docket 6/21/2016 Petitions.

       Regarding financial stability, Mother was working full-time closer to home, but her

 income, alone, was insufficient to provide for all three children; Father's income was

 sufficient to cover the family's basic needs. DP-docket 6/2112016 Petitions. Regarding

 housing, the parents had moved into a three-bedroom home with room for the parents,

 K, P and K.M; the parents appeared to be struggling with utility payments. DP-docket



                                             6
6/21/2016 Petitions. Regarding their commitment to the children, Mother visited

regularly with the children, although P spent much of the time playing with Mother's

telephone, and Father's visits with K had been less consistent due to a shift change.

DP-docket 6/21/2016 Petitions, PPT Court Reports 7/25/2016, QC-docket 5/1/2017

N. T. at 70-71. Mother had missed a meeting regarding the children with the COBYS

Agency. DP-docket CASA Reports 4120/2016, QC-docket 5/112017 N. T. at 76. At this

time, P had been in placement for 20 months and K for 15 months. DP-docket

6/21/2016 Petitions, 7/25/2016 Orders.

       A permanency review hearing was held in December of 2016.       DP-docket

1117/2016 Petitions, 12/12/2016 Orders. Both parents' compliance and progress were

substantial. DP-docket 1117/2016 Petition, 12/12/2016 Order. The Agency had not

moved forward with a Petition to Terminate Parental Rights, at this time, because of the

progress made by the parents. DP-docket 12/12/2016 Orders. Regarding their mental

health goals, Mother was attending counseling regularly and making progress and

Father had successfully completed counseling. DP-docket 1117/2016 Petitions, OC-

docket 5/112017 N. T. at 23, 42. Mother had still not met with anyone at the pain

 management clinic. DP-docket 1117/2016 Petitions, QC-docket 5/1/2017 N. T. at 23.

 Regarding parenting skills, Mother and Father had begun work with the PPT, but

 attendance had been inconsistent. DP-docket 1117/2016 Petitions, DP-docket 6/512017

 N. T. at 91-92, 97. The PPT expressed concerns with the home's sanitation and clutter

 in light of young children; in-home visits were set to begin soon. DP-docket 1117/2016

 Petitions, QC-docket 5/1/2017 N. T. at 24-25, 28-31, 68-69, OC-docket 9/112017 at 20,



                                             7
32-34. In November of 2016, Mother had admitted to needing more visits to allow her

to adjust, before P and K were returned to her care. DP-docket CASA Reports

11/27/2016.

       Regarding financial stability, Mother was working full-time but her income, alone,

was insufficient to provide for all three children; Father's income was sufficient to cover

the family's basic needs. DP-docket 1117/2016 Petitions. Regarding housing, the

parents had moved into a three-bedroom home with room for the parents, K, P and

K.M; the parents continued to struggle wit� utility payments. DP-docket 1117/2016

Petitions. Regarding their commitment to the children, Mother visited regularly the

children, and Father's visits with K had been less consistent due to a shift change. DP-

docket 1117/2016 Petitions. The parents had been instructed, in anticipation of the

children being returned to their care, to enroll P in school and Kin daycare, but those

steps were never fully completed. QC-docket 511/2017 N. T. at 37-38, 57-59, DP-docket

6/512017 N. T. at 55-59. Transition visits, which began in December 2016, had been

halted by February of 2017, out of concerns for the parents' ability to keep the children

safe and to provide for their well-being. DP-docket 1117/2016 Petitions, DP-docket

 6/512017 N. T. at 89-90, 93-96, QC-docket 9/112017 N. T. at 58, 60. After a weekend

 visit in January of 2017, P told his resource mother that he had not eaten that day until

 Mother finished work and returned home at 2:30pm; Mother later informed the PPT that

 the family was low on food because a car accident limited her ability to work and earn

 money. DP-docket 4/11/2017 Petitions, QC-docket 511/2017 N. T. at 33-34, DP-docket

 6/512017 N. T. at 66-68, QC-docket 9/112017 N. T. at 34-35. Father's CPP had been



                                              8
amended to include a goal regarding sexual victimization education, because Mother's

oldest child K.M. had been victimized by P's father; Father had begun classes and

progress was needed. DP-docket 11!112016 Petition. At this time, P had been in

placement for 25 months and K for 20 months. DP-docket 11!1/2016 Petitions,

12/12/2016 Orders.

       On February 8, 2017, the Agency filed a Petition to Terminate the Parental

Rights of Mother and Father, pursuant to 23 Pa. C.S. §2511 (a)(1 ), (2), (5) and (8).4

        Permanency review and termination of parental rights hearings were held in

May, June and September of 2017. DP-docket 4/11/2017 Petitions, 5/212017 Orders,

8/8/2017 Orders, 6/5/2017 Orders. Regarding D, Mother's progress was minimal.                     OP-

docket 4/11/2017 Petition, 6/5/2017 Order. Regarding K, Mother's progress was

moderate, and Father's was minimal. DP-docket 4/11/2017 Petition, 615/2017 Order.

Neither parent had completed the goals on their CPPs. OC-docket Ex. 2 5/1/2017, OC-

docket 5/1/2017 N. T. at 22. Regarding her mental health goals, Mother had lost her

 medical assistance for a period of time, and as such, had not received or taken her

 medications; by the time of the hearing, Mother reapplied and refilled her prescriptions;

 Mother continued with therapy and medication compliance. DP-docket 4/11/2017

 Petitions, 8/8/2017 Petitions, QC-docket 5/112017 N. T. at 23, 78, DP-docket 6/5/2017

 N. T. at 13-14.




        4
          The Agency had previously filed a similar petition on August 3, 2016, docketed as OC-1690-
 2016 and 1691-2016. That Petition was withdrawn in December of 2016 because the parents were
 making substantial progress on their CPPs at that time. QC-docket 5/1/2017 N. T. at 18-19.

                                                    9
       Regarding parenting skills, the PPT expressed concerns with clutter and

cleanliness, with Mother's time management, supervision of the children, ability to

interact one-on-one with the children, and lack of structure or discipline that left P's

acting-out unchecked. DP-docket 4/11/2017 Petitions, 6/5/2017 Orders, QC-docket

5/112017 N. T. at 24-25, 32-33, 40, DP-docket 6/5/2017 N. T. at 14-15, 17, 26-27, 46-47,

68-71. An August 4, 2017 visit noted three medication bottles on the high chair and

coffee table, nail polish and remover, cigarettes and empty drink cans within reach of

the children, and a cat urine and/or mold smell at D's bed. DP-docket 8/8/2017

Petitions, QC-docket 5/112017 N. T. at 28-31, QC-docket 9/1/2017 N. T. at 50-553. At

another visit, K was allowed to chew on a glow stick.     DP-docket 6/5/2017 N. T. at 17,

35-36. The PPT observed that Mother appeared overwhelmed and was not using the

skills learned through the PPT work. DP-docket 4/11/2017 Petitions, 6/5/2017 Orders,

DP-docket 6/5/2017 N. T. at 16-17, QC-docket 9/1/2017 N. T. at 23, 25-26, 29-32, 64-66.

This was a concern because the parents worked opposite schedules and were regularly

alone in care of the children. DP-docket 5/112017 N. T. at 44, DP-docket 6/5/2017 N. T.

 at 20-21. Mother told the PPT trainer that she did not believe there was any more

 benefit to gain by working with the PPT; Father agreed. DP-docket 4/11/2017 Petitions,

 6/5/2017 Orders, QC-docket 5/1/2017 N. T. at 24-25, 42, 45, QC-docket 9/1/2017 at 20-

 21. PPT services were suspended thereafter.        DP-docket 6/5/2017 N. T. at 14.

        Regarding financial stability, Mother was working full-time but her income, alone,

 was insufficient to provide for all three children; Father's income was sufficient to cover

 the family's basic needs. DP-docket 4/11/2017 Petitions, QC-docket 511/2017 N. T. at



                                               10
26. Regarding housing, the parents continued to struggle with utility payments. DP-

docket 4/11/2017 Petitions, DC-docket 5/1/2017 N. T. at 28.   Cleanliness was a

concern, including cat feces and vomit, scissors, cigarettes and medication being in

reach of the children. DP-docket 4/11/2017 Petitions, 6/5/2017 Orders, QC-docket

511/2017 N. T. at 28, 79-80, DP-docket 6/5/2017 N. T. at 64-65, DC-docket 9/1/2017

N. T. at 74-75. Regarding their commitment to the children, Mother visited regularly with

the children but was often late, and Father's visits with K had been less consistent due

to a shift change. DP-docket 4/11/2017 Petitions, DP-docket CASA Reports 4/2712017,

DC-docket 511/2017 N. T. at 31-32, DP-docket 6/5/2017 N. T. at 15. Mother missed an

early-intervention appointment for K, despite notice that it was scheduled around her

work schedule. DP-docket 6/512017 Order, 5/1/2017 N. T. at 39-40, 76-77, DP-docket

6/5/2017 N. T. at 27-28, DC-docket 9/1/2017 N. T. at 28. Mother also did not attend P's

therapy sessions, despite knowing that it would be helpful for P's development. OC-

docket 5/1/2017 N. T. at 38-39, 77. The in-home visits had been relocated to a

supervising agency in February of 2017, and the weekend visits were terminated,

 because of concerns for safety in the home. DP-docket 4/11/2017 Petitions, QC-docket

 5/1/2017 N. T. at 30-3, 65-66.

        Father had completed the sexual victimization education classwork, but concerns

 remained that he would not apply the knowledge acquired, and the therapist suggested

 that, if K.M. were to return to the home, home-based supports should be put in place to

 make sure Father complied with the safety plan and supported the children. DP-docket

 4/11/2017 Petition, QC-docket 5/1/2017 N. T. at 46, DP-docket 6/5/2017 N. T. at 23-24.



                                            11
In June, 2017, the Agency recommended a goal change to adoption for both children; P

had been in placement for 30 months and K for 25 months. DP-docket 4/11/2017

Petitions, 615/2017 Orders, DP-docket 6/5/2017 N. T. at 31.

      At the conclusion of the testimony on September 1, 2017, the Court issued an

Order terminating Mother's parental rights to P and both parents' rights to K, pursuant

to 23 Pa. C.S. §2511 (a)(1), (2), (5) and (8). QC-docket 9/5/2017 Decree. The Court

found clear and convincing evidence of the parents' failure to perform parental duties

for more than twelve months, that the parents' continued incapacity caused the children

to be without essential parental care, that the parents cannot remedy the causes within

a reasonable period of time, and that termination of the parents' rights would best serve

the children.   QC-docket 9/512017 Decree. At that time, P had been in placement for

31 months and K for 26 months. DP-docket 8/812017 Petitions, 9/1/2017 Orders.

       The Court notes that a Court-Appointed Special Advocate ("CASA") has been

involved in with the family since January 2016, and that the CASA has filed numerous

reports for each of the children at issue over her years of involvement. The CASA has

continually noted that the resource parents are loving and kind with the children, and that

the children are emotionally attached to the resource parents. DP-docket CASA Reports

 412012016, 7117/2016, 1112712016, OC-docket 511/2017 N. T. at 48-49, DP-docket 6/512017

 N. T. at 88. P's COBYS caseworker also noted his "significant" bond with the resource

 parents and that he thrived in their care. QC-docket 5/112017 N. T. at 13-14. By this time,

 P referred to his resource mother as "mom" and has expressed a desire to be adopted by

 the resource parents; K calls her resource mother "Momma."       DP-docket CASA Report



                                             12
4127/2017, QC-docket 5/1/2017 N. T. at 9, 10, 49, DP-docket 615/2017 N. T. at 30, QC-

docket 9/1/2017 at 8, 14-15, 17. In July of 2016, the CASA observed minimal affection

between Mother and P, and no affection from K towards Mother or Father. DP-docket

CASA Reports 7/1712016.

       In November of 2016, the CASA reported that P's behavior changed, including being

clingy to the resource parents, having trouble sleeping, and being more tearful when asking

questions about "where he will live." DP-docket CASA Report 11/27/2016. P was playing

sports and learning piano, and both children enjoy the company of the resource family's

extended family and the various animals at the resource home. DP-docket CASA Reports

4/27/2017. P's behavior, during the weekend visits to Mother's home, became erratic,

including anger, hurting other children, sleep disruptions, frustration, and again, concerns

about where he would live; P was happy when he learned that there would be no more

weekend visits. DP-docket CASA Report 4/27/2017, QC-docket 5/112017 N. T. at 35-36,

79, DP-docket 615/2017 N. T. at 28-30, QC-docket 9/112017 N. T. at 8-9, 10-11.

       The resource parents had raised concerns regarding K's speech delay. DP-docket

 CASA Report 11/27/2016, DP-docket 6/5/2017 N. T. at 12. In April of 2017, the resource

 parents were helping K with communication by teaching her some sign language, and

following up on recommended speech and orthopedic evaluations. DP-docket CASA

 Report 4/27/2017, DP-docket 6/5/2017 N. T. at 33. K was also toilet-trained with few

 accidents. DP-docket CASA Report 4127/2017. K, also, was showing behavioral changes

 that coincided with the weekend visits, including being clingy to her resource parents and

 sleep disturbances, as well as potty-training and sign language regression. DP-docket



                                             13
CASA Report 4/27/2017, QC-docket 5/112017 N. T. at 49, DP-docket 615/2017 N. T. at 32-

33, QC-docket 9/1/2017 at 9.

      The CASA is in agreement with the Agency, that termination of the parents' parental

rights will serve the best interests of the children. DP-docket 615/2017 N. T. at 78, 87-88.

                                           ISSUE

       Whether a termination of parental rights is appropriate when the children have been

in placement for almost three years during which time the parents have not completed their

child permanency plans, and where credited testimony indicates that the best interests of

the children will be served by terminating the parents' parental rights?

                                        ANALYSIS

       Parental rights may be terminated by statute; the pertinent statute, 23 Pa. C.S.

§2511 (a), provides for termination of those rights when:

       (1) The parent by conduct continuing for a period of at least six months
       immediately preceding the filing of the petition either has evidenced a settled
       purpose of relinquishing parental claim to a child or has refused or failed to
       perform parental duties.

       (2) The repeated and continued incapacity, abuse, neglect or refusal of the
       parent has caused the child to be without essential parental care, control or
       subsistence necessary for his physical or mental well-being and the
       conditions and causes of the incapacity, abuse, neglect or refusal cannot or
       will not be remedied by the parent.

        (5) The child has been removed from the care of the parent by the court or
        under a voluntary agreement with an agency for a period of at least six
        months, the conditions which led to the removal or placement of the child
        continue to exist, the parent cannot or will not remedy those conditions within
        a reasonable period of time, the services or assistance reasonably available
        to the parent are not likely to remedy the conditions which led to the removal
        or placement of the child within a reasonable period of time and termination
        of the parental rights would best serve the needs and welfare of the child.



                                              14
       (8) The child has been removed from the care of the parent by the court or
       under a voluntary agreement with an agency, 12 months or more have
       elapsed from the date of removal or placement, the conditions which led to
       the removal or placement of the child continue to exist and termination of
       parental rights would best serve the needs and welfare of the child.

"In termination cases, the burden is upon the petitioner to prove by clear and convincing

evidence that its asserted grounds for seeking the termination of parental rights are valid."

In re Adoption of M.R.B., 25 A.3d 1247, 1251 (Pa. Super. 2011). "The standard of clear

and convincing evidence is defined as testimony that is so 'clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without hesitance,

of the truth of the precise facts in issue." M.R.B., supra, at 1251.

        When the Agency has met its burden under Section 2511 (a), the Court must also

look to the requirements of Section 2511(b) before terminating any parental rights. "The

court in terminating the rights of a parent shall give primary consideration to the

developmental, physical and emotional needs and welfare of the child. The rights of a

parent shall not be terminated solely on the basis of environmental factors such as

inadequate housing, furnishings, income, clothing and medical care if found to be beyond

the control of the parent. With respect to any petition filed pursuant to subsection (a)(1 ),

(6) or (8), the court shall not consider any efforts by the parent to remedy the conditions

described therein which are first initiated subsequent to the giving of notice of the filing of

the petition." 23 Pa.C.S. §2511 (b). Section 2511 (b) centers judicial inquiry upon the

welfare of the child rather than the fault of the parent. In re A. R., 837 A.2d 560 (Pa. Super.

         5The  parents' Concise Statement asserts that this final sentence of section 2511(b) violates their
 due process and equal protection rights because the Agency can still use the setbacks and failures,
 occurring after the Petition is filed, against the parents. The Court notes that, in this matter, both the
 progress and setbacks or failures of these parents occurred before the February 2017 Petition was filed;
 that the setbacks or failures continued afterwards did not alter the Court's decision.

                                                      15
2003). "Considering what situation would best serve the child's needs and welfare, the

court must examine the status of the bond between the natural parent and the child to

consider whether terminating the parent's rights would destroy an existing, necessary and

beneficial relationship." In re Adoption of T.B.B., 835 A.2d 387, 396 (Pa. Super. 2003).

       On appeal, the parents assert that the Court's Order is not supported by evidence,

and not in the best interests of the children. A review of the record, however, indicates

otherwise.

                                          TIMING

       The language of 23 Pa.C.S. §2511(a), sections 1, 5 and 8 requires the Court to

examine the facts in the context of time, specifically: the six-month period before the filing

of the Petition to Terminate Parental Rights (a)(1 ); the child's legal status over six months

(a)(5); and the child's status over 12-months after placement (a)(8).

       At the time of this writing, the children have been in placement for 35 and 30

months, including 26 months between P's dependency determination and the February

2017 Petition to Terminate Parental Rights, and 21 months between K's dependency

determination and the February 2017 Petition to Terminate, and for both, and in the twelve-

 months after their respective dependency determinations. In the six months from August

2016 to February 2017, the parents struggled to manage three children, to attend

 appointments for their children, and to keep the home free of clutter and safety hazards,

 even with PPT visits scheduled and predictable.

       This Court is concerned that forcing the children to remain in the uncertainty of

 placement, after almost three years already in placement, while continuing to wait for their



                                              16
parents to change, will be harmful to them. The timing requirements of 23 Pa.C.S.

§2511 (a), sections 1, 5 and 8, have been met.

                                  PARENTAL EFFORTS

      The language of 23 Pa.C.S. §2511 (a), sections 1, 2, 5 and 8 requires the Court to

examine the parents' conduct, specifically; the parents' refusal or failure to perform

parental duties (a)(1); the parents' incapacity, abuse, neglect or refusal to care for her

children and whether the underlying causes can or will be remedied (a)(2); the causes of

the children's placement and whether the parents can remedy the causes with the

assistance of services (a)(5); and the causes of placement and whether the causes

continue (a)(8). "The focus of the termination proceeding is on the conduct of the parent

and whether his conduct justifies termination of parental rights." In re B.,N.M., 856 A.2d
847, 854-55 (Pa. Super. 2004).

       As this Court has noted, the parents' efforts have ranged from minimal to

substantial. Even with a PPT in the home, in the six months from August 2016 to February

2017, the parents struggled to manage three children, and to keep the home free of clutter

and safety hazards; as soon as the children started their transition visits in December of

2016, even more serious concerns developed. In nearly three years, the parents had not

 completed parenting training and their commitment goals were at issue, with numerous

 attendance issues including missing appointments scheduled for the children. These

 issues were consistent and repeated, throughout the Agency's involvement, and were not

 remedied despite the Agency's involvement.

        Parental duty is "best understood in relation to needs of a child. A child needs love,

 protection, guidance and support. These needs, physical and emotional, cannot be met

                                              17
by a merely passive interest in development of the child .... [T]he parental obligation is a

positive duty which requires affirmative performance.". In re C.S., 761 A.2d 1197 (Pa.

Super. 2000). In re G.P-R, 851 A.2d 967 (Pa. Super. 2004) .. "Where the child is in foster

care, this affirmative duty requires the parent to work towards the return of the child by

cooperating with the Agency to obtain the rehabilitative services necessary for him to be

capable of performing his parental duties and responsibilities." In re G.P.R., 851 A.2d 967,

977 (Pa. Super. 2004), summarizing In re: William L., 383 A.2d 1228, 1233-34 (Pa. 1978).

       Here, the parents' continued inability to care for their children or to complete

permanency plans for reunification supports the termination decision in the Orphans' Court.

This Court cannot gamble with the safety and welfare of these children. The parents have

had ample opportunities to demonstrate their ability to be acceptable parents but have

failed to do so. The parental efforts requirements of 23 Pa.C.S. §2511 (a), sections 1, 2,

5 and 8, have been met.

                          BEST INTERESTS OF THE CHILDREN

       The language of 23 Pa.C.S. §2511 (a), sections 5 and 8 requires the Court to

examine whether termination of the parents' rights would best serve the needs and welfare

of the children.

        The Court does not see a bond between the parents and these children sufficient

to interfere with the termination of the parental rights. The credited testimony of the CASA

 is particularly enlightening; the CASA noted the children's ease with the resource parents,

 and that the children sought those parents for comfort. In contrast, the children's visits with

 Mother and Father brought developmental regression and behavioral problems.



                                               18
         These children deserve the certainty of remaining with parents they love and are

bonded to, and do not deserve the parents who are unwilling to care for them in a healthy

and appropriate manner; the best interest requirements of 23 Pa.C.S. §2511(a), sections

5 and 8, have been met.

         By clear and convincing evidence, the Agency has met its burden to terminate the

parents' parental rights under Sections 2511 (a)(1 ), (a)(2), (a)(5) and (a)(B).

                                       CONCLUSION

         For the reasons stated above, the Court concludes that it is appropriate to terminate

Mother's parental rights to P and Mother and Father's rights to K. The Clerk of the

Orphans' Court is directed to transmit the record, with incorporated dockets, to the Superior

Court.

                                                    BY THE COURT:


                                                         �Mt'�
DATED:      NO\J .2,'Wt]                            LESLIE GORBEY, JUDGE

Attest:��


Copies to:
      Elizabeth Stineman, Esquire, Guardian ad Litem
      Gary G. Efstration, Esquire, for parents
      Laura McGarry, Esquire/Courtney J. Restemayer, Esquire, for CYA




                                               19